Citation Nr: 1138659	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for abdominal aortic aneurysm, as secondary to service-connected hemiplegic migraines.

2.  Entitlement to service connection for an adjustment disorder with depressed mood (claimed as depression/anxiety/adjustment disorder).

3.  Entitlement to an initial evaluation in excess of 10 percent for hemiplegic migraines prior to August 8, 2006.

4.  Entitlement to an initial evaluation in excess of 10 percent for hemiplegic migraines since August 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for hemiplegic migraines and awarded a 10 percent evaluation, effective March 23, 2006; denied secondary service connection for abdominal aortic aneurysm; and denied service connection for adjustment disorder with depressed mood.  

As will be discussed in further detail below, the Board is assigning a staged rating to the Veteran's service-connected hemiplegic migraines.  Accordingly, this issue has been recharacterized as is listed on the title page of this decision.


FINDINGS OF FACT

1.  Competent evidence of record does not indicate that the service-connected hemiplegic migraines have caused, or aggravated, the Veteran's abdominal aortic aneurysm.

2.  The Veteran's adjustment disorder with depressed mood was first shown many years after his active duty and has not been shown by competent and credible evidence to be related in any way to such service.

3.  Prior to August 8, 2006, the Veteran's migraines occurred no more than four times per year.
4.  Since August 8, 2006, the Veteran's hemiplegic migraine headaches have occurred monthly and have been prostrating but have not been found to be productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for abdominal aortic aneurysm, as secondary to the service-connected hemiplegic migraines, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.310(a) (2011). 

2.  The criteria for service connection for adjustment disorder with depressed mood have not been met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Prior to August 8, 2006, the criteria for an initial evaluation in excess of 10 percent for hemiplegic migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, Diagnostic Code (DC) 8100 (2011). 

4.  Since August 8, 2006, the criteria for an initial evaluation of 30 percent, but no higher, for hemiplegic migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DC 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in April 2006 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here with the claim for an initial compensable rating for service-connected hemiplegic migraines, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service, VA, and private treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The July 2006 and August 2006 examiners described in full the current manifestations of the Veteran's migraines.  The August 2006 examiners provided an opinion on the etiology of the Veteran's adjustment reaction with depressed mood and his abdominal aortic aneurysm based on examination of the Veteran, his reported history, and the entire claims file.  

The Veteran indicated in August 2006 that he had previously been awarded disability benefits from the Social Security Administration (SSA) for a nonservice-connected back injury.  38 C.F.R. § 3.159 (c) (2).  Records considered by SSA in conjunction with the award of SSA benefits are not of record, but there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran claims entitlement to service connection for abdominal aortic aneurysm and adjustment disorder with depressed mood, as well as entitlement to an increased evaluation for hemiplegic migraines.  The records considered by SSA concern his back, are thus not pertinent to evaluating his disabilities currently on appeal period, and do not need to be obtained.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) . 

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Abdominal Aortic Aneurysm

The Veteran alleges that his service-connected hemiplegic migraines caused his abdominal aortic aneurysm.

March 2006 VA treatment records show that the Veteran underwent open abdominal aortic aneurysm repair.  The notes document a known history of abdominal aortic aneurysm.  

In July 2006, the Veteran underwent a right popliteal aneurysm repair.

In August 2006, the RO granted service connection for hemiplegic migraines.

An August 2006 VA arteries examination report shows that the Veteran was still in the hospital recovering from his July 2006 surgery.  The diagnoses included status post repair of infrarenal abdominal aortic aneurysm and status post interposition graft of the right lower extremity.  The examiner opined that "[i]t is not as least as likely as not" that the Veteran's abdominal aortic aneurysm is secondary to his headaches.  He noted that the headaches are characterized as hemiplegic, which is related to the blood flow through the vessels.  He further noted that blood flow does not affect the size or increase of aneurysms.  The examiner opined that the aneurysms are congenital and are affected by uncontrolled hypertension, smoking, and high cholesterol.  The examiner further noted that the Veteran has a history of hypertension, hyperlipidemia, and smoking.  He determined that "[i]t is much more likely that [the Veteran's] aneurysms are secondary to these lifestyle choices rather than to the headaches."

The medical opinion provided in the August 2006 VA arteries examination report is clear that the Veteran's abdominal aortic aneurysm is neither caused, nor aggravated, by the service-connected hemiplegic migraines.  Rather, the examiner believes that the Veteran's aneurysms are secondary to his "lifestyle choices."  This opinion is well reasoned and supported by reference to objective medical evidence.  

The Veteran specifically claims that his abdominal aortic aneurysm is caused by his service-connected migraines; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the relationship between his migraines and his abdominal aortic aneurysm, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the VA examiner who discussed the evidence of record and provided a complete rationale for his medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted. 

B.  Adjustment Disorder with Depressed Mood

The STRs disclose no psychiatric findings, to include depression.  The September 1968 enlistment examination report and August 1971 separation examination report both reveal a normal psychiatric assessment.  The Veteran denied having problems with depression in the accompanying medical history reports.  

Post-service VA treatment records dated April 2004 establish that the Veteran was treated for hypertension.  He denied depression and anxiety and stated that he was not currently being treated for any such condition.

An August 2006 VA mental disorders examination report shows that the Veteran reported having behavioral problems during adolescence.  He was sent to the school psychologist following a suspension.  He denied receiving any psychological care of any kind during service or since discharge.  He also denied taking any medication for anxiety or depression.  He reported feeling depressed "a lot of times."  Stressors included his health, finances, relationships, and the loss of his parents.  The Veteran's mood was slightly dysphoric and mildly irritable.  His thought processes were logical, coherent, and organized.  Mental status examination was unremarkable.  The examiner diagnosed adjustment reaction with depressed mood.  He opined that this condition "is not as likely as not" related to the Veteran's service, but rather to the previously mentioned psychosocial factors. 

A November 2007 depression screen was negative.

The STRs are negative for any findings attributable to depression.  It is pertinent to note that the separation examination was negative for any psychiatric findings, to include depression, which weighs against the claim, and the Veteran specifically indicated that he did not have problems with depression.  The initial post-service medical evidence showing a diagnosis of depression is dated in 2006.  The gap of time of between service and the first medical evidence of disability also weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Subsequent post-service medical records show a diagnosis of adjustment reaction with depressed mood, but they do not include a competent medical opinion suggesting a nexus between this disorder and service.  Importantly, in a statement on his March 2006 VA Form 21-526, the Veteran specifically stated that he developed depression subsequent to active service.  In addition, during the August 2006 examination, the Veteran cited health, financial, relationship, and bereavement issues as the cause of his depression.  

The preponderance of the evidence is against this claim.  There is no doubt to be resolved.  Service connection for adjustment disorder with depressed mood is not warranted.

III.   Initial Evaluations - Hemiplegic Migraines

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for headaches was granted by an August 2006 rating decision, and an initial 10 percent rating assigned under the provisions of 38 C.F.R. § 4.124a, DC 8100.  

Under DC 8100, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  Characteristic prostrating attacks occurring on an average once a month over the last several months are assigned a 30 percent rating.  Characteristic prostrating attacks averaging one in two months over last several months are assigned a 10 percent rating.  38 C.F.R. § 4.124a , DC 8100 (2011).

The rating criteria do not define "prostrating," nor has the Court.  However, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (30th Ed. 2003), defines prostration as "extreme exhaustion or powerlessness."  

Review of the claims file reveals that the Veteran's migraines have increased in severity during the course of the appeal period, such that staged ratings are warranted.

The Veteran has been unemployed since 2003 due to a nonservice-connected back disability. 

A July 2004 VA treatment record shows that the Veteran was treated for hypertension.  He reported having an occasional minor headache.

A July 2006 VA neurological examination report shows that the examiner asked the Veteran to "carefully and meticulously describe his symptoms."  He stated that his episodes began with numbness, typically in one arm, which later became bilateral.  He then developed nausea, with possible vomiting, and then a pounding headache.  Associated findings included hyperacusis (annoyance with loud noises) and blurred vision.  He was able to fall asleep, but had photophobia and hyperacusis upon awakening with renewal of the headache.  The Veteran reported that he used to have up to 4-5 of these headaches per month, but now had them four times per year.  His sole treatment was to put a cold towel over his eyes while lying in a dark room.  He often vomited, but was able to sleep afterwards.  

An August 8th, 2006 VA arteries, veins, and miscellaneous examination shows that the Veteran reported that he was unemployed because of a nonservice-connected back disability.  He stated that when he was working, he had missed 12 days of work in a year due to headaches.  Currently, the migraines occurred "off and on, not every day."  He estimated that he had 12-14 migraines in a six-month period.  They lasted between 1-2 days.  He reported associated phonophobia, photophobia, and numbness and tingling in both arms.  The clinician described the migraines as prostrating in nature, with ordinary activity not possible secondary to blurred vision and vomiting.  The Veteran stated that his prescribed medications did not really help.  

A January 2007 VA treatment record shows that the Veteran reported a history of cluster headaches.

A January 2007 private treatment record establishes that the Veteran was seen on a follow up basis for a recent worsening of his headaches.  He reported 12 days of headaches with average intensity of 6/10 in the past three months.  He treated the headaches with sleep and no medication.  The doctor suggested the Veteran keep a headache diary and avoid any triggers.  

In March 2007, the Veteran reported "about 15 days" of headaches with average intensity of 5/10 during the past three months.  MRIs showed two small lesions in the cerebellum compatible with chronic infarctions, and an incidental left-sided retro-cerebellar small developmental arachnoid cyst.  The doctor noted that these findings did not provide an etiology for the recent change in the Veteran's headaches.  

Prior to August 8, 2006, the Veteran's migraines occurred four times per year and were associated with numbness in the upper extremities, nausea, occasional vomiting, hyperacusis, photophobia, and blurred vision.  On that basis, the Veteran's migraines merit a 10 percent evaluation prior to August 8, 2006.  A higher rating is not warranted because more frequent headaches were not shown.  

Beginning August 8, 2006, the Veteran's migraines were more severe.  The August 2006 VA examination and VA treatment records show that the Veteran's migraines occurred 2-3 times per month and lasted 1-2 days.  They too were associated with numbness and tingling in the upper extremities, blurred vision, and vomiting.  The examiner described the migraines as prostrating in nature.  On that basis, the Veteran's migraines merit a 30 percent evaluation since August 8, 2006.

The highest rating available of 50 percent is not warranted.  The competent medical evidence of record does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See DC 8100.  Although the Veteran has reported missing some time from work due to migraines, the record establishes that he has been unemployed throughout this appeal due to a nonservice-connected back disability.  The August 2006 VA arteries examiner opined that "ordinary activity is not possible" secondary to blurred vision and vomiting.  However, the August 2006 VA mental health examination report shows that, after sustaining the work-related back injury in 2003, he did volunteer work, to include coaching a youth football team.  He eventually had to quit coaching due to back pain.  The Veteran's symptoms, as shown by the post-service medical records and his own statements, does not indicate that he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The preponderance of the evidence is against the assignment of greater than a 10 percent evaluation prior to August 8, 2006, and greater than a 30 percent evaluation after August 8, 2006; there is no doubt to be resolved.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's migraines.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his service-connected hemiplegic migraine headaches.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Service connection for abdominal aortic aneurysm, as secondary to the service-connected hemiplegic migraines, is denied.

Service connection for adjustment disorder with depressed mood is denied.

Entitlement to an initial rating in excess of 10 percent prior to August 8, 2006, for hemiplegic migraines is denied. 

Entitlement to a 30 percent rating, but no higher, for hemiplegic migraines since August 8, 2006 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


